Citation Nr: 0732435	
Decision Date: 10/15/07    Archive Date: 10/26/07

DOCKET NO.  03-21 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) (2007) for the veteran's service-connected left 
eye injury, status post lens implant, currently evaluated as 
30 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1979 to January 
1986.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Detroit Michigan.  In this decision, the RO denied 
entitlement to an evaluation in excess of 30 percent for the 
veteran's service-connected left eye injury, status post lens 
implant.  

In an October 2006 decision, the Board denied the veteran's 
claim for a schedular evaluation in excess of 30 percent for 
his left eye disorder.  At the same time, the Board 
determined that the criteria for consideration for extra-
schedular consideration under 38 C.F.R. § 3.321(b)(1) had 
been met.  Accordingly, the Board remanded the issue of 
entitlement to an extra-schedular evaluation to the Appeals 
Management Center in Washington, DC (AMC) for additional 
development, to include referral to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for consideration of an extra-schedular evaluation.

Subsequently, in May 2007, the Director of the Compensation 
and Pension Service issued a decision letter indicating that 
the evidence did not support an extra-schedular evaluation.  
Consequently, in a June 2007 Supplemental Statement of the 
Case, the AMC denied the veteran's claim for that benefit.  
The case has since been returned to the Board.





FINDING OF FACT

There is insufficient evidence to reach the finding that the 
veteran's left eye disability results in such an unusual or 
exceptional disability picture, with such related factors as 
frequent periods of hospitalization or marked interference 
with employment, to render impractical the use of regular 
schedular rating standards.



CONCLUSION OF LAW

The criteria for entitlement to an extra-schedular evaluation 
under 38 C.F.R. § 3.321(b)(1) for the veteran's service-
connected left eye injury, status post lens implant, have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.321, 4.1 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107) became law.  Regulations implementing the VCAA 
provisions have since been published.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claim, and 
no further assistance is required in order to comply with 
VA's statutory duty to assist him with the development of 
facts pertinent to his claim.  See 38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  

Specifically, the RO and the AMC have obtained records of 
treatment reported by the veteran and have afforded him VA 
examinations addressing his disorder.  Moreover, there is no 
indication from the claims file of additional medical 
treatment for which the RO and AMC have not obtained, or made 
sufficient efforts to obtain, corresponding records.  

The Board is also satisfied that the AMC met VA's duty to 
notify the veteran of the evidence necessary to substantiate 
his claim in an October 2006 letter.  By this letter, the AMC 
also notified the veteran of exactly which portion of that 
evidence was to be provided by him and which portion VA would 
attempt to obtain on his behalf.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); see also Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007) (any error in VCAA notification 
should be presumed prejudicial, and VA has the burden of 
rebutting this presumption).

In this letter, the veteran was also advised to submit 
additional evidence, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his or her possession that pertains to a claim.

Recently, in Mayfield v. Nicholson, 19 Vet. App. 103, 121 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006), the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) held that a comprehensive VCAA 
letter, as opposed to a patchwork of other post-decisional 
documents (e.g., Statements or Supplemental Statements of the 
Case), was required.  The Federal Circuit further held that 
such a letter should be sent prior to the appealed rating 
decision or, if sent after the rating decision, before a 
readjudication of the appeal.  Id.

The requirements for adequacy of VCAA notice were further 
clarified by the United States Court of Appeals for Veterans 
Claims (Court) in Mayfield v. Nicholson, 20 Vet. App. 537 
(2006).  In this decision, the Court determined that VCAA 
notification did not require an analysis of the evidence 
already contained in the record and any inadequacies of such 
evidence, as that would constitute a preadjudication 
inconsistent with applicable law.  Additionally, the Court 
found that a Supplemental Statement of the Case, when issued 
following a VCAA notification letter, satisfied the due 
process and notification requirements for an adjudicative 
decision as required under the Federal Circuit's Mayfield 
decision.

Here, the noted VCAA letter, dealing specifically with the 
38 C.F.R. § 3.321(b)(1) issue, was issued subsequent to the 
appealed rating decision.  However, this issuance followed 
remand instructions from the Board, and the AMC readjudicated 
the veteran's claim in a subsequent June 2007 Supplemental 
Statement of the Case.    Accordingly, there remain no 
procedural concerns in view of the Mayfield decisions.

The Board is also aware of the considerations of the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
regarding the need for notification that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.  This notification 
was provided in May 2006. 

Accordingly, the Board finds that no prejudice to the veteran 
will result from an adjudication of his claim in this Board 
decision.  Rather, remanding this case back for further VCAA 
development would be an essentially redundant exercise and 
would result only in additional delay with no benefit to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

It is generally provided that the rating schedule will 
represent, as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from a service-connected disability.  38 C.F.R. § 
3.321(a).  In exceptional cases, however, to accord justice, 
where the schedular evaluations are found to be inadequate, 
the Secretary is authorized to approve, on the basis of the 
criteria set forth in 38 C.F.R. § 3.321(b)(1), an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  Id.  

The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards. Id.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

In this case, the veteran has asserted that an extra-
schedular evaluation is warranted.  He has specifically 
claimed that his eye disability resulted in no pay layoff 
gaps and eventual termination from his employment with two 
recent employers.  Both employers completed forms, received 
in December 2004, providing VA with information regarding the 
veteran's employment.  The first employer, a waste recycling 
company which employed the veteran from February to May of 
2004, indicated that he lost 26 days during the period of his 
employment due to his disability, and that the veteran was 
terminated because "well[-]lighted recycling center caused 
visual impairment."  The second employer, a plastic bottle 
filler company that employed the veteran from June to October 
of 2004, reported that the veteran lost 29 days during the 
period of his employment due to his disability, and that the 
veteran was terminated because of "[v]isual problems on 
assembly line."

During his June 2006 Travel Board hearing, the veteran 
asserted that his left eye was very sensitive to light.  When 
working for the recycling company, he had to be transferred 
regularly from one station to another because of the bright 
lights at that facility.  He noted that he had not since been 
able to obtain employment and that he was attending community 
college on his own, not through a VA program.  

As noted above, based on such evidence, the Board in October 
2006 denied the veteran's claim for a schedular evaluation in 
excess of 30 percent for his left eye disorder but also 
determined that the criteria for consideration for extra-
schedular consideration under 38 C.F.R. § 3.321(b)(1) had 
been met, and the Board accordingly remanded the issue of 
entitlement to an extra-schedular evaluation to the AMC for 
development including referral to the Under Secretary for 
Benefits or the Director of the Compensation and Pension 
Service for consideration of an extra-schedular evaluation.

In the remand, the Board also requested a VCAA letter 
specifically addressing the claim for an extra-schedular 
evaluation.  This was accomplished in October 2006; in its 
letter, the AMC notified the veteran that the evidence must 
show an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  In other 
words, the AMC's evidence request was fully consistent with 
the provisions of 38 C.F.R. § 3.321(b)(1).

The record reflects that this VCAA letter was sent to the 
veteran's then-current address of record, and it appears from 
the record that the letter was returned as undeliverable.  A 
second letter was sent to the same address in March 2007 and 
also appears to have been returned as undeliverable.  The 
Board observes in this regard that while the burden is on VA 
to show that a notice was sent to the latest address of 
record, a claimant is required to keep VA informed of his 
whereabouts.  See Hyson v. Brown, 5 Vet. App. 262, 265 
(1993).  In any event, the veteran has submitted no 
additional evidence in support of his claim since his June 
2006 Travel Board hearing.  

As noted above, in May 2007, the Director of the Compensation 
and Pension Service issued a decision letter indicating that 
the evidence did not support an extra-schedular evaluation.  
This letter contains a description of the two 2004 ex-
employer reports but reflects the dearth of subsequent 
pertinent evidence.  The Director of the Compensation and 
Pension Service determined that the case "does not present 
such [an] unusual or exceptional disability picture with such 
related factors as frequent periods of hospitalization or 
marked interference with employment to render impractical the 
use of regular schedular standards for 
extra[-]schedular consideration."

Subsequently, the AMC received additional VA outpatient 
treatment records, dated from October 2005.  These records 
indicate that the veteran's left eye disorder was "stable" 
and contain no findings in regard to either his employment 
situation or either hospitalization or the need for further 
hospitalization on account of the disorder.

The Board has reviewed the evidence above but must conclude 
that there is insufficient evidence of record to reach the 
finding that this case constitutes such an unusual or 
exceptional disability picture, with such related factors as 
frequent periods of hospitalization or marked interference 
with employment, to render impractical the use of regular 
schedular rating standards.  As noted above, the veteran has 
presented statements from 2004 indicating that he left two 
consecutive jobs due to his left eye disability, and the 
Board previously found such evidence to be sufficient for 
consideration under 38 C.F.R. § 3.321(b)(1).

At present, however, the question for the Board is whether 
entitlement to an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) is warranted, now that the case has been 
considered by the Director of the Compensation and Pension 
Service.  In this regard, the Board notes that the veteran 
has not responded to VA's efforts to obtain additional 
evidence in support of his claim.  As such, there is no 
medical or employment-related evidence of record addressing 
the veteran's employment situation since 2004.  Absent any 
such information, the Board lacks a basis for finding the 
type of unusual or exceptional disability picture 
contemplated under 38 C.F.R. § 3.321(b)(1).  Rather, what the 
evidence suggests is only two specific circumstances where 
the veteran's disability interfered with employment, with no 
further indication that such interference would not be fully 
contemplated by the current schedular 30 percent evaluation.

The veteran is free to reopen his claim at any point in the 
future.  At present, however, the preponderance of the 
evidence is against his claim for an extra-schedular 
evaluation for his left eye injury, status post lens implant, 
and this claim must be denied.  

In reaching this determination, the Board acknowledges that 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  That doctrine, however, is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1) for the veteran's service-connected left eye 
injury, status post lens implant, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)



 Department of Veterans Affairs


